Name: Commission Regulation (EC) No 1350/96 of 11 July 1996 amending Regulation (EEC) No 3478/92 laying down detailed rules for the application of the premium system for raw tobacco
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  production;  civil law
 Date Published: nan

 12. 7. 96 EN Official Journal of the European Communities No L 174/15 COMMISSION REGULATION (EC) No 1350/96 of 11 July 1996 amending Regulation (EEC) No 3478/92 laying down detailed rules for the application of the premium system for raw tobacco tobacco produced in Austria should be determined; whereas Annexes I and III to Regulation (EEC) No 3478/92 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EC) No 415/96 (2), and in particular Article 7 thereof, Whereas, in accordance with Article 5 (a) of Regulation (EEC) No 2075/92, premiums are granted solely on leaf tobacco from specified production areas; Whereas, pursuant to Article 1 (2) of Commission Regula ­ tion (EEC) No 3478/92 (3), as last amended by Regulation (EC) No 259/96 (4), such production areas are to be revi ­ ewed each year and adapted, where necessary, to quantita ­ tive and qualitative developments on the market; Whereas such production areas are recognized on the basis of traditional tobacco-producing areas; whereas the Member States concerned may, with a view to sound management of production of a particular group of varie ­ ties and within their guarantee thresholds, apply for such traditional production areas to be included on the list of recognized production areas; Whereas, following an application from Germany and in view of the fact that the three areas concerned are tradi ­ tional production areas, Annex I to Regulation (EEC) No 3478/92 listing the recognized production areas should be amended; Whereas, in the wake of Austria's accession , the produc ­ tion areas and the moisture content for dark air-cured HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3478/92 is hereby amended as follows: 1 . Part III (Dark air-cured) of Annex I is replaced by the Annex hereto. 2. Point III of Annex III is replaced by the following: ' III . Dark air-cured Belgium, Germany, France, Austria 26 other Member States 22'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1996 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 215, 30 . 7. 1992, p. 70 . 2 OJ No L 59, 8 . 3 . 1996, p. 3 . (3) OJ No L 351 , 2. 12. 1992, p. 17 . ( «) OJ No L 34, 13 . 2. 1996, p. 14. No L 174/ 16 EN Official Journal of the European Communities 12. 7. 96 ANNEX 'ANNEX I RECOGNIZED PRODUCTION AREAS Group of varieties in accordance with the Annex to Regulation (EEC) No 2075/92 Member State Production areas III . Dark air-cured Belgium Flanders, Hainaut, Namur, Luxembourg Germany Rhine valley and adjacent valleys, Mittelfranken, Brandenburg, Mecklenburg-Western Pomerania, Saxony, Saxony-Anhalt, Thuringia France Aquitaine, Midi-PyrÃ ©nÃ ©es, Languedoc-Roussillon, Auvergne-Limousin, Poitou-Charentes, Brittany, Loire Region, Centre, RhÃ ´ne-Alpes, Provence- Alpes-CÃ ´te d'Azur, Franche-ComtÃ ©, Alsace ­ Lorraine, Champagne-Ardenne, Picardy, Nord- Pas-de-Calais, Normandy, Burgundy, RÃ ©union Italy Friuli, Trentino, Veneto, Tuscany, Lazio, Molise, Campania, Apulia, Sicily Spain Extremadura, Andalusia, Castile-Leon, Castile-La Mancha, Valencia (Comunidad autÃ ³noma), Navarre, Rioja, Catalonia, Madrid, Galicia, Astu ­ rias, Cantabria, Compezo (Basque Country), Las Palmas (Canary Islands) Austria Burgenland, Lower Austria, Upper Austria, Styria'